23 Mich. App. 616 (1970)
179 N.W.2d 257
PEOPLE
v.
MARKUNAS
Docket No. 7,565.
Michigan Court of Appeals.
Decided May 1, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
Lafferty, Reosti, Jabara, Papakhian, James, Stickgold & Smith, for defendant.
*617 Before: QUINN, P.J., and FITZGERALD and J.H. GILLIS, JJ.
PER CURIAM.
Father James Markunas was arrested while taking part in a peaceful demonstration on April 7, 1968, following the death of the Rev. Martin Luther King, Jr. He was charged with violation of an executive order of Governor George Romney, dated April 5, 1968, which prohibited meetings or assemblies of more than three persons unless permission was secured from the Director of State Police. He was convicted in Royal Oak Municipal Court and sentenced on May 27, 1968 to pay a $100 fine or serve 20 days in jail.
Father Markunas appealed to Oakland County Circuit Court where, following trial de novo without a jury, he was again convicted. He was sentenced on April 15, 1969 to pay a fine of $100 and costs of $25 or serve 30 days in jail. On June 10, 1969, defendant filed a claim of appeal in this Court.
The judgment appealed from was not appealable as of right; an appeal from a municipal court conviction and sentence may be taken only by appeal to circuit court, and further review may be had only upon application for leave to appeal granted by the Court of Appeals. MCLA § 600.308 (Stat Ann 1970 Cum Supp § 27A.308); GCR 1963, 806, as amended February 13, 1969, 381 Mich lxxvii-lxxviii.
No application for leave to appeal was filed in this case, and this Court is without jurisdiction to entertain this appeal. See Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich. App. 161; Earp v. City of Detroit (1968), 11 Mich. App. 659; Hope v. Weiss (1968), 12 Mich. App. 404.
"When a court is without jurisdiction of the subject matter, any action with respect to such a cause, other than to dismiss it, is absolutely void." Fox v. *618 Board of Regents of the University of Michigan (1965), 375 Mich. 238, 242; People v. Harry James Smith (1969), 16 Mich. App. 606; Chevrolet Local Union No. 659 v. Reliance Insurance Company (1970), 21 Mich. App. 123; Standard Building Products Company v. Woodland Building Company, 1 Mich. App. 434; Solner Investment Company v. Thoms (1966), 2 Mich. App. 189; Sears Roebuck & Company v. Holmes (1966), 2 Mich. App. 190.
This Court being without jurisdiction, the appeal is dismissed without prejudice to apply for leave.